UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1165


SHAWN OTIS BUMPASS,

                     Plaintiff - Appellant,

             v.

JESSE HOWARD; JAMES WETZEL; DAVID FREY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:19-cv-00305-JPB-JPM)


Submitted: September 30, 2020                                     Decided: October 2, 2020


Before MOTZ, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shawn Otis Bumpass, Appellant Pro Se. Thomas E. Buck, BAILEY & WYANT, PLLC,
Wheeling, West Virginia; Donald J. Tennant, Jr., TENNANT LAW OFFICES, Wheeling,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shawn Otis Bumpass appeals the district court’s order dismissing his claims under

42 U.S.C. § 1983 for failure to state a claim. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Bumpass v. Howard, No. 5:19-cv-00305-JPB-JPM (N.D.W. Va. Jan. 15, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2